Case: 13-20757       Document: 00512800196         Page: 1     Date Filed: 10/10/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals

                                     No. 13-20757
                                                                                   Fifth Circuit

                                                                                 FILED
                                   Summary Calendar                       October 10, 2014
                                                                            Lyle W. Cayce
UNITED STATES OF AMERICA,                                                        Clerk


                                                  Plaintiff - Appellee

v.

DAVID WILSON HOLIDAY,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:12-CR-638-3


Before SMITH, BARKSDALE, and PRADO, Circuit Judges.
PER CURIAM: *
       David Wilson Holiday appeals his 135-month sentence following a guilty-
plea conviction for aggravated bank robbery. He claims the district court erred
by applying a four-level enhancement for abduction pursuant to Sentencing
Guideline § 2B3.1(b)(4)(A) (“If any person was abducted to facilitate
commission of the offense or to facilitate escape, increase by 4 levels.”).




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 13-20757     Document: 00512800196      Page: 2   Date Filed: 10/10/2014


                                  No. 13-20757

      Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the advisory Guidelines-sentencing range for use in deciding on the
sentence to impose. Gall v. United States, 552 U.S. 38, 51 (2007). In that
respect, for issues preserved in district court, its interpretation and application
of the Guidelines is reviewed de novo; its factual findings, only for clear error.
E.g., United States v. Neal, 578 F.3d 270, 273 (5th Cir. 2009).
      The Guidelines define “abducted” to mean that “a victim was forced to
accompany an offender to a different location”. U.S.S.G. § 1B1.1, cmt. n.1(A).
Our court interprets “a different location” flexibly and on a case-by-case basis.
United States v. Hawkins, 87 F.3d 722, 727–28 (5th Cir. 1996).
      Along that line, Holiday and two armed co-defendants forced the bank
manager and another employee (the victims) to lie on the ground and then to
get up and enter the adjoining cash room to open the safe. Although Holiday
contends the victims were not required to move more than a few steps, this was
sufficient to constitute the requisite forced accompaniment to a different
location. E.g., United States v. Johnson, 619 F.3d 469, 474 (5th Cir. 2010).
      AFFIRMED.




                                        2